Title: To James Madison from Tench Coxe, 27 March 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Mar. 27.

In the present critical state of our affairs, I take the liberty to offer to your consideration a suggestion which appears to me of great importance.
The injuries to neutral rights have, as I believe, been produced by the conduct and example of great Britain in the form of Orders of her executive government abrogating in their Admiralty and superior prize courts the written or customary law of Nations, without the consent of neutrals: which is at strict public Law, cause of war.  It appears to me that it is the interest and duty of this country to endeavour to introduce a stipulation into each of our treaties, declaring that the law of nations, as settled by usage and by our treaty with the power with which we are contracting, shall govern, notwithstanding any Executive decrees or orders, which may be occasionally, and from general circumstances, promulgated.  It is plain that the English orders of May 1795, 6th. November 1793, and Jany 7. 1807 (as also others) did give their Admiralty courts the pretext of a rule other than and opposed to the Law of nations which imperiously governs us.  They have the benefit of the law of nations, when best, and make a new rule by an order, in which we partake not, when the law of nations restrains them.  All conventions & treaties is thus rendered nugatory.
In a paper published here, for the first time, this day, "the democratic press", there are some articles on the subject of the late British order of Jany 7th. & of impressment, which are submitted to the consideration of the Gentlemen connected with our national affairs.
We are in great want here of such materials relative to our negociations with E. as it might be proper to notice.  When the suspension of the non importation Law til December becomes known and irrevocable, and the vessel with the Treaty or papers relative to the Negociation shall be ascertained to have sailed, I expect considerable disquisition from the federal and English Editors in America.  I recd. the Proclamation in Mr. Smiths last paper to-day, & I suppose our papers will notice or publish it to morrow.  This being good Friday, few publish.
If you have not heard that Mr. Burr, after beginning his Journey under guard, had so written hither, you may, I believe, depend on it as true.  I do not know the person, tho I think there can be little doubt, who it is.  But the fact I firmly believe from my channel of information.  I have the honor to be Sir, yr respectful h. Servt.

Tench Coxe

